Exhibit 10.12
 
 
April 13, 2011
 
Green Solutions China, inc.
Room 3601. the Centre, Queen's Road no. 99
Central, Hong Kong
 
Re: Resignation Letter
 
Gentlemen:
 
This letter shall serve as notice that as of the date hereof, I hereby resin as
the Chief Executive Officer of Green Solutions China, Inc. (the "Corporation")
and from all offices that I hold effective immediately. My resignation is not
the result of any disagreement with the Corporation on any matter relating to
its operation, policies (including accounting or financial policies) or
practices.
 
 
 

  Sincerely,           /s/ Chi Yip Tai     Chi Yip Tai  